Citation Nr: 0028749	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date, prior to September 6, 1994 
for assignment of a 50 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  The Board in March 
1997 remanded the issue of an increased rating for PTSD then 
rated 30 percent disabling.  The RO in March 1999 granted a 
50 percent rating from September 6, 1994.  The veteran 
clarified the issue on appeal to be the effective date of 
increase when he appeared at a RO hearing in July 1999.  


FINDINGS OF FACT

1.  The RO granted entitlement to service connection for PTSD 
with assignment of a 30 percent evaluation effective from 
January 25, 1993, when it issued an unappealed rating 
decision in December 1993.

2.  The RO denied entitlement to an evaluation in excess of 
30 percent for PTSD when it issued an unappealed rating 
decision in March 1995.

3.  The RO granted entitlement to an effective date for 
service connection for PTSD with assignment of a 30 percent 
evaluation retroactive to March 2, 1984 when it issued an 
unappealed rating decision in November 1995.

4.  The veteran filed a claim of entitlement to an evaluation 
in excess of 30 percent for PTSD on September 6, 1994. 

5.  PTSD manifestations that produced considerable impairment 
were ascertainable on examination reported on October 27, 
1993.




CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent for 
PTSD retroactive to October 27, 1993 have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.105, 
3.400(o)(1), (2), 4.7 (2000), and §§ 4.130, 4.132, Diagnostic 
Code 9411, in effect prior to November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

VA received the veteran's initial application to establish 
service connection for PTSD on March 2, 1984.  On the 
application form he reported having had VA outpatient 
treatment at two facilities, but he did not provide the dates 
of treatment or the disability treated.  Other than a 
statement from a Vet Center, VA and other medical records 
received did not mention PTSD.  The RO in October 1984 denied 
the claim and notified the veteran by letter of the 
determination.  He disagreed and the RO issued a statement of 
the case in February 1985.  

Thereafter, the record shows several contacts with VA through 
June 1985 regarding a scheduled hearing appearance that the 
veteran eventually canceled.  The RO received information 
from the United States Army Environmental Support Group (ESG) 
in June and August 1985.

The next pertinent communication from the veteran was an 
October 1986 letter to the RO inquiring about his PTSD claim, 
which he said, had been appealed.  The claims folder was 
apparently transferred between RO's in October 1986.  
Thereafter nothing regarding the claim is of record until his 
January 1990 correspondence to the RO that expressed his 
desire to reopen the PTSD claim and referred to treatment in 
the 1980's.  A RO letter in March 1990 asked him for new and 
material evidence.  

A 1990 letter from a Vet Center official referred to earlier 
treatment in 1983 and 1984, and expressed a belief that the 
PTSD diagnosis should be considered.  The request to the 
Federal Prison System in 1990 was referred to the agency 
general counsel and returned to VA with a request for 
identity certification.  RO correspondence was returned 
noting the veteran had moved without leaving a forwarding 
address.  

The veteran's next communication with VA regarding PTSD was a 
letter received on January 25, 1993.  The veteran sought to 
reopen the claim and he asked to have his file transferred to 
another VARO.  VA treatment that the veteran mentioned showed 
mental health clinic visits for PTSD early in 1993.  The RO 
in April 1993 denied the claim.  Thereafter in June 1993, the 
RO reviewed a VA social worker's report that mentioned the 
veteran had worked intermittently in the previous three years 
as a casino dealer.  He reportedly had periods of 
unemployment due to depression, anger management and drug 
use.  The clinician felt the veteran had subacute PTSD with 
periods of acute exacerbation, and that the disorder produced 
considerable industrial impairment and substantial 
interpersonal impairment.  

The record shows the veteran filed a notice of disagreement, 
and that his appeal received in September 1993 followed a 
statement of the case issued in July 1993.  

An October 1993 report of a psychiatric examination completed 
for VA shows the veteran reported increased intrusive 
thoughts with the appeal process, and that job loss in 1991 
triggered further stress.  He reported a few dreams of 
Vietnam a month since he started current medication, and that 
he startled easily and was vigilant.  He said that he had 
physical responses to thoughts of Vietnam, and that 
flashbacks lasted a few seconds.  The examiner reported he 
denied specific avoidance behavior, and that he was working 
and being seen in an outpatient treatment program.  The 
examiner found the veteran personable and cooperative in the 
interview, although he appeared anxious.  The examiner said 
there was no evidence of a thought disorder, delusions or 
hallucinations.  The examiner's summary focused upon the 
substantiation of the PTSD diagnosis.

The multiaxial diagnostic impression included chronic and 
severe PTSD on Axis I.  On Axis V the examiner reported the 
highest functioning in past year was currently estimated 
between 50 and 60, and that the veteran was managing to 
maintain competitive employment.  The examiner noted that 
further intensive treatment for PTSD appeared indicated.

The record shows that the RO in December 1993 granted service 
connection for PTSD and a 30 percent rating from January 25, 
1993.  The RO letter in January 1994 notified the veteran of 
the decision.  

The veteran's next pertinent correspondence with the RO was a 
letter received on September 6, 1994, wherein he asked the RO 
to consider a claim for increase for PTSD, and an earlier 
effective date for the PTSD claim.  He submitted a work 
search record showing that numerous employment inquires had 
been made from January to June 1994.  He stated in a November 
1993 letter that he reentered college in a VA vocational 
rehabilitation program.  

He reported on a VA application for a total disability rating 
for compensation purposes on the basis of individual 
unemployability (TDIU) that he had worked from February 1989 
to February 1991 as a dealer with no time lost from illness.  
He also reported work as a dealer in 1993 for three casinos 
with no time lost from illness.  He reported the longest 
period of work for one employer was from May through December 
1993.  He said that he had not worked since late December 
1993. 

The RO obtained VA outpatient records that showed treatment 
no earlier than September 1994.  A November 1994 psychiatry 
evaluation showed PTSD among the Axis I diagnoses and on Axis 
V, a GAF (Global Assessment of Functioning) score of 60 was 
reported for current functioning and the best level of 
functioning in the past year.  


In January 1995 VA received a report from the same examiner 
who had evaluated the veteran in 1993.  The report noted that 
his application with the Social Security Administration had 
been denied, and he felt his current medication helped 
considerably.  He was attending college at the time and said 
that he enjoyed the activity.  The examiner said he had a 
fair range of affect and no disorder to his thinking.  There 
was no evidence of hallucinations or delusions.  

In summary, the examiner stated that he appeared to have made 
some improvement since he was seen two years before.  
Although his intrusive recollections were more intense, the 
examiner felt that in all areas he seemed to have improved 
and to have benefited from the treatment he received.  The 
multiaxial diagnostic assessment included chronic and 
currently moderate PTSD on Axis I.  On Axis V, the examiner 
reported the highest functioning currently and in the past 
year was estimated "60-70".

At a May 1995 RO hearing the veteran reported on his recent 
VA treatment for PTSD, and said that he started to work a 
month earlier.  He reported that he dropped out of college to 
take the job that had him working eight hours at night.  He 
also discussed his past and present PTSD symptoms 
(transcript, inter alia, 1-7, 10).

The record shows that in November 1995 a RO Hearing Officer 
granted a 30 percent rating for PTSD from March 2, 1984.  The 
RO in January 1996 notified the veteran of the earlier 
effective date and 30 percent rating from March 1984.  The 
record shows he did not disagree with the 30 percent rating 
retroactive to March 1984.  

The Board remanded the pending claim for increase for a 
current evaluation that took into account the recently 
published changes to the rating criteria for psychiatric 
disorders.  The RO obtained VA outpatient reports that began 
in early 1995, and supplemented the record with a social work 
service report in 1997, and a psychiatry examination in 1998.  

After review of the record, the RO in March 1999 granted a 50 
percent rating for PTSD from September 6, 1994, and notified 
the veteran of the determination.  He disagreed by arguing 
that the effective date should be from March 1984 since the 
claim for increase in September 1994 was filed within a year 
of the December 1993 rating decision.  He argued at the RO 
hearing in July 1999 that, in essence, the appeal seeking a 
50 percent rating was for a continuous rating from the March 
1984 effective date for service connection (Transcript at 2-
4).


Criteria

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will 
become final. The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(a).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996 and the old criteria are 
applicable to the veteran's appeal.  

Under the rating criteria in effect prior to November 7, 
1996, a 10 percent evaluation was assigned where there was 
mild impairment of social and industrial adaptability.  A 30 
percent evaluation was assigned where there was definite 
impairment of social and industrial adaptability.  A 50 
percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
severe impairment of social and industrial adaptability.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411 (1996); effective prior to 
November 7, 1996.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not underevaluate the emotionally 
sick veteran with a good work record, nor 
must it overevaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  

It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  



The examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130, in 
effect prior to November 7, 1996. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994).  
The Board is bound by such interpretations.  38 U.S.C.A. 
§ 7104(c) (West 1991).

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not underevaluate the emotionally 
sick veteran with a good work record, nor 
must it overevaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  

It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  

The examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130, in 
effect prior to November 7, 1996. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

Initially, the Board finds that the veteran's claim for an 
earlier effective date is well grounded within the meaning of 
the applicable law and regulations as discussed in Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The pertinent medical records have been provided and the 
veteran has not referred to relevant outstanding records 
regarding a claim for increase.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The record appears to have been developed to 
the extent possible in light of the information on file and 
hearing testimony.  The several requests made to the Federal 
Prison System for medical records have not produced any 
records.  

The Board observes that the matter on appeal is a claim for 
increase filed in September 1994 and not an appeal of an 
original rating determination.  

The veteran is correct in stating that he filed the claim for 
increase within a year of the December 1993 rating 
determination.  However, the wording clearly conveyed that 
the claim was intended as a claim for increase and it cannot 
be reasonably construed as a notice of disagreement with the 
initial rating.  On the other hand, his intention to appeal 
the effective date for service connection as conveyed in the 
September 1994 letter was unequivocal.  

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) (West 1991) and 38 C.F.R. 
§§ 3.400, 3.400(o)(1), (2) (2000) which provide that the 
effective date shall be the date of claim, but that increased 
disability compensation may be granted from the date an 
ascertainable increase occurred during the one year period 
prior to the date of claim, or date of receipt of claim.  
However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98.

Regarding an earlier effective date, the RO in March 1999 
assigned a 50 percent evaluation for the veteran's PTSD 
effective from September 6, 1994.  Upon review of the record, 
the Board finds that the preponderance of the evidence is not 
against the claim for an earlier effective date.  

The Board observes that PTSD was then rated under the 
provisions of 38 C.F.R. § 4.132, Diagnostic Code 9411 grading 
several levels of impairment, including 30 percent, 50 
percent, 70 percent and 100 percent, based on the presence of 
psychiatric symptom combinations and characteristic 
impairment of social and industrial impairment.  There is no 
question of the propriety of the rating scheme.  See, 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§ 4.21.  The changes to the rating criteria cannot be applied 
earlier than their effective date in November 1996.

It is pertinent to observe that the veteran did not appeal 
the decision in 1993 wherein the RO assigned an initial 30 
percent rating for PTSD, and that decision is final as to the 
initial rating.  Thereafter, his application in late 1994 was 
developed as a claim for increase, which the RO denied 
initially but later granted after review of the record after 
the Board remand.  

At that time there was other evidence considered that was not 
before the Board and it was in part the basis of the RO 
decision in 1999 to increase the rating to 50 percent from 
September 1994.  In essence, a claim for increase filed in 
late 1994 and remained active through several reviews of the 
effective date for service connection for PTSD, which 
ultimately affirmed a March 2, 1984 effective date.  Morse v. 
West, No. 97-1007 (U.S. Vet. App. July 15, 1998).

Thus there was no correspondence that may reasonably be 
construed as a notice of disagreement with the initial rating 
determination as communicated to the veteran initially in 
January 1994, and later in January 1996 when the 30 percent 
rating was extended retroactive to March 1984.  

Therefore, it would appear that the rating determination as 
to 30 percent initial rating was final since it is 
independent of the effective date determination, and can only 
be amended based on clear and unmistakable error (CUE) which 
the veteran has not argued in the first instance before the 
RO.  The final determination of the initial rating is 
significant for purposes of determining the appropriate 
effective date of increased compensation subsequently 
granted.  38 C.F.R. §§ 3.400, 3.400(o)(1) 20.200, 20.201.

In summary, a September 1994 communication to the RO was a 
claim for increase in the veteran's disability rating that 
was continuously prosecuted.  Additional treatment records 
were obtained and provided the basis for the RO determination 
in March 1999 to grant a 50 percent rating from September 6, 
1994, the date corresponding to date of receipt of the claim 
for increase.  



The basis for the September 1994 effective date that the RO 
selected is readily apparent from the record.  However, upon 
review of the record, the Board concludes that the October 
27, 1993 date of the VA examination report is the pertinent 
date for the effective date of the increase to 50 percent in 
light of the precedent established in Swanson v. West, 12 
Vet. App. 442 (1999) and Hazan v. Gober, 10 Vet. App. 511 
(1997).  

The Court in Hazan, after discussing the application of 
estoppel in such claims, held that after a well grounded 
claim for increase is submitted, all the evidence, not just 
evidence not previously considered must be reviewed to 
determine the appropriate effective date.  Id at 520-21.  In 
Swanson it was once again stated that consideration must be 
given to all the evidence of record, including that which 
predated a decision on the same matter, to determine when an 
ascertainable increase occurred in the rated disability.  The 
October 1993 examination was of record when the RO two months 
later decided on an initial rating of 30 percent for the 
veteran's PTSD.

The Board has noted that the argument for an earlier 
effective date appears to focus on the time period from March 
1984.  However the veteran is advised that an effective date 
for the 50 percent rating as suggested from the early 1980's 
is not warranted in the absence of CUE.  

The Board notes that the veteran reported he was employed 
through late 1993, apparently working the equivalent of full-
time work for several months during the year.  He also 
reported to a VA examiner in 1993 that he was working, and 
the GAF range of 50 to 60 no doubt took this into account.  
However he apparently was unable to continue working into 
1994, and was unable to locate employment after numerous 
attempts to find work.  Several months before the examination 
a social worker assessed his PTSD as producing considerable 
impairment, which corresponded to the 50 percent criteria.  
The VA examiner also noted a need for intensive treatment.  

This evidence does conflict as to the severity of the 
disability.  According to the record subsequently assembled, 
the veteran did attend school and was able to find work.  The 
RO found that overall his PTSD warranted an increase to 50 
percent from September 1994.  The Board does believe this 
evidence shows an ascertainable increase prior to September 
6, 1994.

The veteran's articulated argument for an earlier effective 
date, and VA records do point to contemporaneous evidence of 
ascertainable increase in view of the clinical assessment 
made in late 1993.  The evidence need not be undebatable 
evidence, but it must reasonably support a 50 percent 
evaluation under the rating formula for anxiety disorders as 
it existed.  

As noted previously, 38 C.F.R. § 3.400(o)(2) requires a 
review of all available records to determine if an 
ascertainable increase occurred during the one-year period 
prior to the date of claim in September 1994.  In summary, if 
such is not shown, the date of claim or date entitlement 
arose controls.  Thus the determination is on a facts found 
basis.  

The GAF score is but one factor in the overall assessment.  
The regulations then in effect provided that the examiner's 
classification of the disease was not determinative of the 
degree of disability.  38 C.F.R. §  4.130.  The GAF score 
reported in 1993 corresponded to the scale found in the DSM 
III-R  (Diagnostic and Statistical Manual of Mental 
Disorders, Third Edition, Revised (1987)).  

The numeric score of 51 to 60 included factors such as 
conflicts with co-workers, i.e., having moderate difficulty 
in occupational or social functioning.  The numeric score of 
50 included factors such as being unable to keep a job, i.e., 
having serious impairment in occupational or social 
functioning.  The DSM explained that the GAF rating was an 
examiner's overall judgment of a patient's psychological, 
social and occupational functioning.  Ratings of current 
functioning generally reflected the current need for 
treatment or care and past functioning scores had prognostic 
significance.  

The GAF had significance in treatment planning and predicting 
outcome.  DSM III-R, Quick Reference, at 28, 37.  Thus, the 
GAF score was merely an examiner's opinion of functioning 
levels and in essence represented an examiner's 
characterization of the level of disability that by 
regulation was not, alone, determinative of the appropriate 
disability rating.  See also Richard v. Brown, 9 Vet. App. 
266, 267 (1996).

The Board would note that the examiner provided a range of 
functioning that included moderate to serious impairment and 
that earlier an opinion of considerable impairment was 
offered.  The veteran's work history is notable, but on 
careful review, he was not able to work consistently and he 
had various problems in functioning, reasonably linked to 
PTSD coinciding with the October 1993 examination.  The 
regulations then in effect provided that the rating should 
not under evaluate a veteran with a good work record.  Thus 
in view of the evidence, the Board concludes an increase to 
the 50 percent level was ascertainable from the October 27, 
1993, within a year of the claim for increase in September 
1994.  

Under 38 C.F.R. §§ 3.104(a) and 3.105(a) (1999), taken 
together, rating actions are final and binding in the absence 
of CUE.  A decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

As noted previously the veteran has not articulated a claim 
for an earlier effective date for the 50 percent evaluation 
based upon CUE.  Such claim is implicit in view of the final 
initial rating determinations, and a CUE claim has not been 
reviewed by the RO in the first instance.  The Board will 
point out to the veteran that the specific elements of a CUE 
claim are set forth in Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) as a three-pronged test for purposes of determining 
whether such error is present in a prior determination.  For 
purposes of determining whether CUE is present in a prior 
determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  There was no 
prior Board decision that denied entitlement to a rating 
greater than 30 percent and therefore the provisions of 
38 U.S.C.A. §§ 5109A, 7111 and 38 C.F.R. § 20.609(c)(4) and 
Part 20, Subpart O) are not applicable. 


ORDER

Entitlement to an effective date for a 50 percent rating for 
PTSD retroactive to October 27, 1993 is granted, subject to 
the regulations governing the payment of monetary awards. 



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

